Citation Nr: 0016659	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  96-32 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches, 
claimed secondary to PTSD.

3.  Entitlement to service connection for nicotine 
dependence.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include emphysema.

5.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss.

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.



REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had creditable active service from October 1968 
to July 1970, and from August 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of November 1995 and January 1996, which denied a compensable 
evaluation for left ear hearing loss; April 1998, which 
denied service connection for PTSD and a total rating based 
on individual unemployability due to service-connected 
disability; and February 1999, which denied service 
connection for migraines, secondary to PTSD, nicotine 
dependence and chronic obstructive pulmonary disease.  A 
previously developed issue of service connection for migraine 
headaches, pursuant to 38 U.S.C.A. § 1151, was withdrawn by 
the appellant March 1998.  The veteran testified at personal 
hearings before hearing officers in January 1998 and in 
September 1998.  In addition, a hearing was held in March 
2000 in North Little Rock, Arkansas, before the undersigned, 
who is a member of the Board and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).  Although no testimony pertaining to 
the issue of entitlement to an increased rating for left ear 
hearing loss was presented at that hearing, the previously 
perfected appeal as to that issue has not been withdrawn.  

For reasons to be discussed in the REMAND portion of this 
decision, further development is required prior to final 
appellate decision as to all issues except entitlement to a 
compensable disability evaluation for hearing loss.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the Board in 
April 1994.

2.  Evidence received since 1994 includes hearing testimony, 
which is not duplicative, and also medical evidence linking 
claimed inservice stressors to a diagnosis of PTSD.   

3. The evidence recently submitted is relevant and probative 
and so significant that it must be considered in order to 
fairly decide the issue of whether the veteran is entitled to 
service connection for PTSD.      

4.  The veteran's claim for service connection for PTSD is 
plausible.

5.  The veteran's defective hearing in the left ear is 
manifested by an average pure tone threshold level at the 
frequencies of 1000, 2000, 3000, and 4000 hertz of 38.75 
decibels, with speech recognition of 96 percent.  

6.  The veteran is not totally deaf in both ears.

7.  Neither the old nor the new rating criteria pertaining to 
hearing loss is more favorable to the veteran.  

8.  The veteran's left ear hearing loss does not present an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The veteran's previously denied claim for service 
connection for PTSD is reopened by the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. § 3.156(a) (1999).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The criteria for a compensable disability evaluation for 
hearing loss of the left ear have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.383, 4.1, 
4.2, 4.7, 4.10, 4.85, Part 4, Code 6100 (1998, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for PTSD

Entitlement to service connection for PTSD was denied by the 
Board in April 1994.  That decision is final, and the claim 
may not be considered on the same factual basis.  38 U.S.C.A. 
§ 7104(b).  The current claim was filed in September 1997, 
and in its development of the matter, the RO did not 
expressly consider whether new and material evidence had been 
presented, but, rather, treated the claim as a new or 
reopened claim.  However, the Board's jurisdiction to 
consider the previously adjudicated claim is predicated upon 
the submission of new and material evidence, and "before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Moreover, the 
Board cannot ignore the threshold issue of new and material 
evidence.  Wakeford v. Brown, 8 Vet. App. 237 (1995). 

Further, the previous decision cited to the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (3d. ed., rev'd. 1987) (DSM-
III-R), which contained an average person standard for 
determining whether a stressor is sufficient.  In contrast, 
the current version, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV), describes a subjective 
standard, making stressor sufficiency is a medical 
determination.  See Cohen v. Brown, 10 Vet. App. 128, 140 
(1997).  However, although the objective standard was alluded 
to in the reasons and bases in support of the previous 
decision, the decision was ultimately based on the lack of 
verification of stressors; consequently, the current claim is 
not a "new" claim based on liberalizing legislation.  See 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  Accordingly, 
the Board must first determine whether new and material 
evidence has been submitted since the last final decision.  
See Evans v. Brown, 9 Vet.App. 27 (1996).  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  If a claim is not 
well-grounded, there is no duty to assist; indeed, VA is 
prohibited from assisting the appellant in any further 
development of his claim.  Morton v. West, 12 Vet.App. 477 
(1999); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Winters v. West, 12 Vet. App 203 (1999).  Third, 
if the reopened claim is well grounded, after ensuring that 
the duty to assist under 38 U.S.C.§ 5107(b) has been 
fulfilled, VA must evaluate the merits of the claim.  Elkins.

A.  New and material evidence

If new and material evidence is received with respect to a 
claim which has been disallowed, the claim will be reopened 
and the former disposition reviewed.  38 U.S.C.A. § 5108.  
"New and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  

Evidence of record at the time of the April 1994 Board 
decision included service personnel records showing that the 
veteran served in Vietnam, with no verification of combat 
exposure, that his occupational specialty was power generator 
operator/mechanic, and that his principal duty while in 
Vietnam was power pack specialist.  In addition, numerous 
medical records contained a diagnosis of PTSD, including a VA 
examination dated in March 1991 which diagnosed PTSD based on 
Vietnam combat experiences described by the veteran at that 
time.  In other statements, he mentioned stressors not 
involving direct combat participation.  However, the Board 
found that the veteran had not engaged in combat, and that 
the stressors reported in connection with his claim were not 
verified by the evidence of record, nor consistent with his 
occupational assignment.  

Evidence received subsequent to that decision includes 
testimony provided by the veteran at three hearings, 
including one before the undersigned in March 2000, in which 
he provided significantly more detailed information regarding 
his claimed inservice stressors which did not involve direct 
combat participation.  This is particularly important because 
at the time of the previous decision, the U.S. Army and Joint 
Services Environmental Support Group (ESG) had been unable to 
verify the veteran's reported stressors, due to insufficient 
details.  This new evidence, which provides substantially new 
details and augments about the claimed stressors of evidence 
previously of record, is so significant that it must be 
assembled and considered in connection with the evidence 
previously of record to fairly decide the claim.  In this 
regard, for the purpose of determining whether evidence is 
new and material, evidence is presumed credible.  Justus v. 
Principi, 3 Vet.App. 510 (1993).  Accordingly, the claim is 
reopened with the submission of new and material evidence, 
and it must immediately be determined whether the claim is 
well grounded.  Elkins.

B.  Well-Grounded Claim

In order for a claim for service connection for PTSD to be 
well grounded, there must be (1) a current diagnosis of PTSD; 
(2) evidence of an in-service stressful event, which in some 
instances may be in the form of lay testimony; and (3) 
medical evidence of a nexus between current symptomatology 
and an inservice stressor.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  

Concerning the first element, the requirement of current 
disability is met if symptoms are present at the time the 
claim is filed.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  The veteran's claim was filed in September 1997.  
Although the record contains few medical records dated after 
that date, an April 1997 outpatient treatment record noted 
complaints of nightmares, recurrent thoughts, increased 
startle reaction, avoidance of crowds, and the assessment 
included PTSD.  At his hearing before the undersigned in 
February 2000, he testified that he continues to experience 
such symptoms.  Since the veteran is competent to testify 
regarding his symptoms, which have been medically attributed 
to PTSD, current disability is shown.  See Savage v. Gober, 
10 Vet.App. 488 (1997).  The second element, evidence of an 
in-service stressor, is satisfied by the veteran's lay 
testimony at three personal hearings, in January 1998, 
September 1998, and February 2000, as well as other written 
statements, describing the stressful events to which he 
states he was exposed while in Vietnam.  

As to the third element, a nexus, although the most recent 
medical evidence did not explicitly connect his PTSD with 
inservice stressors, the evidence of record includes a May 
1991 VA examination which specifically linked PTSD to 
reported inservice stressors, as well as a January 1995 
outpatient treatment note detailing stressors described by 
the veteran, and containing a diagnosis of PTSD.  There is no 
evidence that subsequent diagnoses of PTSD were based on non-
service stressors.  Accordingly, evidence of a nexus 
sufficient to well ground the claim for service connection 
for PTSD has been presented.  See Cohen.  In this regard, the 
evidentiary threshold for establishing a well-grounded claim 
is low, requiring only that the claim be "plausible" or 
"capable of substantiation."  Hensley v. West, No. 99-7029 
(Fed. Cir. May 12, 2000).  As indicated above, determinations 
of weight and credibility of evidence are made after the 
claim is found to be well grounded.  Robinette v. Brown, 8 
Vet.App. 69 (1995); King v. Brown, 5 Vet.App. 19 (1993).  

Consequently, all elements having been satisfied, the claim 
for service connection for PTSD is well-grounded.  However, 
to comply with the duty to assist, further development, as it 
will be discussed in the REMAND section below, is required 
prior to an appellate decision on the merits.  

II.  Increased Rating-Left Ear Hearing Loss

The veteran's contentions regarding the increase in severity 
of his disability constitute a plausible or well-grounded 
claim.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The 
relevant facts have been properly developed, and, 
accordingly, the statutory obligation of the Department of 
Veterans Affairs (VA) to assist in the development of the 
appellant's claim has been satisfied.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1991).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Although the regulations require that, in 
evaluating a given disability, that disability be viewed in 
relation to its whole recorded history, 38 C.F.R. §§ 4.1, 
4.2, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  These regulations include, but are not 
limited to 38 C.F.R. § 4.1, 4.2, and 4.10.  Additionally, in 
accordance with 38 C.F.R. § 4.7, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The veteran's original claim for compensation filed in August 
1990 included a claim for service connection for bilateral 
hearing loss.  In April 1991, the RO granted service 
connection for hearing loss of the left ear, and denied 
service connection for hearing loss of the right ear, on the 
basis that the current examination showed hearing loss 
disability in the left ear but not in the right ear.  See 
38 C.F.R. § 3.385 (1999).  The RO considered service medical 
records which included an audiometry evaluation dated in 
August 1973, that disclosed pure tone thresholds, at the 
frequency of 4000 Hertz, of 45 decibels, bilaterally.  In 
addition, an authorized audiometry evaluation in March 1991, 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
5
15
20
12.5
LEFT
5
15
30
40
22.5

Speech audiometry revealed speech recognition ability of 100 
correct percent in the right ear and of 92 in the left ear.  
Based on this evidence, the veteran was assigned a 
noncompensable evaluation for his left ear hearing loss, 
pursuant to 38 C.F.R. Part 4, Code 6100.

The current claim for an increased rating was filed in 
January 1995.  On an authorized audiometry evaluation in 
January 1996, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
15
20
20
16.25
LEFT
10
20
30
35
23.75

Speech audiometry revealed speech recognition ability of 94 
percent correct in the right ear and of 88 in the left ear.  
Only those results were noted which provided the best 
estimate of the veteran's organic hearing.  It was noted that 
his hearing in the right ear was within normal limits, and 
that he had mild sensorineural hearing loss in the left ear.  

On an authorized audiometry evaluation in March 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
30
25
25
LEFT
20
30
50
55
38.75

Speech audiometry revealed speech recognition ability of 96 
percent correct in the right ear and of 96 in the left ear.  
Only those results were noted which provided the best 
estimate of the veteran's organic hearing.  It was reported 
that he had slight hearing loss at 2000, 3000, and 8000 Hertz 
in the right ear and normal findings at the other 
frequencies, and mild to moderate sensorineural hearing loss 
in the left ear.  

During the pendency of this appeal, the regulatory provisions 
pertaining to the evaluation of hearing loss disability were 
amended, effective June 10, 1999. See 64 Fed. Reg. 25202 
through 25210 (May 11, 1999).  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); see also VAOPGCPREC 3-2000 (April 10, 2000).  
However, the amended regulations did not result in any 
substantive changes, apart from a new regulation addressing 
exceptional patterns of hearing impairment, which, as will be 
discussed, is not applicable under the facts of this case.  
See 38 C.F.R. §§ 4.85, 4.86 (1999); 64 Fed. Reg. 25202 (May 
11, 1999).  Since the applicable criteria are essentially 
identical, neither set of criteria is more favorable to the 
veteran, and the veteran will not be prejudiced by the 
Board's review of his claim on appeal without referral to the 
RO for consideration under the new regulations.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

In general, evaluations for defective hearing are based on 
organic impairment of hearing acuity, as measured by the 
results of controlled discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. § 4.85.  To evaluate the degree of 
disability from service-connected bilateral hearing loss, the 
rating schedule provides eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  Id.  However, the veteran is 
only service-connected for hearing loss in the left ear, and 
in such cases, unless there is total deafness in both ears, 
the nonservice-connected ear is considered normal, and 
assigned a numeric designation of level I.  VAOPGCPREC 32-97 
(Aug. 29, 1997); 38 C.F.R. §§ 3.383, 4.85(f).  Where the 
veteran is not profoundly deaf, the maximum schedular 
evaluation for service-connected unilateral hearing loss is 
10 percent.  38 C.F.R. Part 4, Code 6100.   

The assignment of a disability rating for hearing impairment 
is "derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometry evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1993).  The application of the 
findings obtained on both the January 1996 and March 1999 
audiometry examinations to the designated auditory acuity 
levels in Table VI in the rating schedule results in the 
numeric designation of I in the left ear.  With the 
application of the numeric designations of I in both ears to 
Table VII, a noncompensable evaluation is warranted.  
38 C.F.R. Part 4, Code 6100.  

The Board has considered the veteran's contentions regarding 
the severity of his hearing loss, and while his statements 
are credible, they does not serve to establish a higher 
rating for left ear hearing loss.  Although the findings do 
show a deterioration in the veteran's hearing from January 
1996 to March 1999, his hearing has not deteriorated to the 
point where a compensable rating is warranted, under the 
applicable criteria.  The veteran also contends that 
compensable disability is demonstrated by the fact that he 
has to wear a hearing aid; however, the rating criteria do 
not provide for a compensable evaluation on such a basis.  
The Board is bound by the application of the facts of the 
case to the law, and the criteria pertaining to hearing loss 
are explicitly circumscribed by regulation.  See Lendenmann.  

The amended regulations added a provision for evaluating 
veterans with exceptional patterns of hearing impairment that 
cannot always be accurately assessed under § 4.85 and Table 
VI because the speech discrimination test may not reflect the 
severity of communicative functioning that these veterans 
experience. See 64 Fed. Reg. 25203 (May 11, 1999).  In such 
cases, the evaluation may be based on Table VIA, which 
assigns a numeric designation based on puretone threshold 
average only, if such would result in a higher evaluation.  
38 C.F.R. § 4.86 (1999).  The regulation delineates two 
situations in which such consideration is deemed 
appropriate-the first requires that the puretone thresholds 
in the specified frequencies of 1000, 2000, 3000, and 4000 
Hertz must all be 55 decibels or more.  38 C.F.R. § 4.86(a).  
The second requires that the puretone threshold at 1000 Hertz 
be 30 decibels or less, and 70 decibels or more at 2000 
Hertz.  38 C.F.R. § 4.86(b).  The veteran does not meet 
either set of criteria, and, moreover, in any event, the 
veteran's hearing loss has not been shown to meet the 
criteria for a compensable rating using the criteria in Table 
VIA.   

Thus, the applicable law and regulations do not provide for a 
compensable evaluation under the rating schedule for hearing 
loss as demonstrated by the veteran.  Accordingly, a question 
as to which of two evaluations to apply has not been 
presented, and the disability picture does not more nearly 
approximate the criteria required for a compensable rating. 
38 C.F.R. § 4.7.  

The veteran has also requested that his claim be considered 
for an extra-scheduler rating under 38 C.F.R. § 3.321(b)(1).  
The RO expressly declined referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extra-schedular 
rating.  Although the Board is precluded by regulation from 
assigning an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, the Board is not precluded 
from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet. App. 
88 (1996).  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1); 
see Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

There is no evidence that the regular schedular standards are 
inadequate in this case.  The veteran has not made any 
specific contentions, nor does the evidence otherwise 
indicate, that the veteran experiences marked interference 
with employment or frequent periods of hospitalization due to 
his service-connected left ear hearing loss.  Contentions 
regarding his inability to work have been based on other 
disabilities in addition to hearing loss, and the Social 
Security Administration based its determination of disability 
on psychiatric disorders.  On a VA examination in March 1999, 
it was concluded that a hearing aid should provide sufficient 
amplification, and that the hearing loss should not cause a 
significant deterrent in his ability to work, depending upon 
what type of work he would be performing.  Consequently, the 
Board finds no basis for further action on this question.   


ORDER

The claim for entitlement to service connection for PTSD is 
reopened by the submission of new and material evidence; to 
that extent, the appeal is granted.

The reopened claim for entitlement to service connection for 
PTSD is well grounded; to that extent, the appeal is granted.  

A compensable evaluation for left ear hearing loss is denied.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  As pertinent to PTSD, this assistance 
requires obtaining additional evidence regarding both the 
existence of a stressor and a diagnosis of PTSD.  See, e.g., 
Cohen.  Regarding the existence of a stressor, the Court has 
held that while the sufficiency of a stressful event and its 
relationship to PTSD are medical determinations, the 
existence of the precipitating event is a factual matter, and 
thus within the adjudicatory purview.  Cohen; Zarycki v. 
Brown, 6 Vet.App. 91 (1993); West v. Brown, 7 Vet.App. 70 
(1994); 38 C.F.R. § 3.304(f) (1999).  Furthermore, the 
evidence required to determine the existence of a stressor is 
generally dependent upon whether the veteran "engaged in 
combat," in which case the provisions of 38 U.S.C.A. § 
1154(b) (West 1991) apply, or if the stressor is not combat-
related, in which case corroboration would be required to 
establish the existence of the stressor.  See Moreau v. 
Brown, 9 Vet.App. 389, 396 (1996).  

The diagnosis of PTSD in March 1991 was based on experiences 
reported by the veteran at that time involving combat 
participation.  However, there is no service department or 
other evidence corroborating the veteran's claim of combat 
participation.  Moreover, the veteran did not refer to these 
direct combat stressors in his hearing testimony.  In any 
event, any such incidents must be verified, by service 
department or other relevant, credible evidence.  

Other stressors reported by the veteran at his hearings and, 
more briefly, in connection with the January 1995 outpatient 
treatment report did not involve his direct combat 
participation, and his personnel records, which show his 
occupational specialty to have been power generator equipment 
operator/mechanic, assigned to a combat support battalion, do 
not reflect combat exposure; therefore, corroboration of his 
claimed stressors is required.  The RO earlier attempted to 
verify stressors claimed by the veteran, but the record at 
that time did not contain sufficient specificity as to permit 
verification.  

At his hearing before the undersigned, the veteran testified 
that he arrived in Vietnam in July 1969 at Tan Son Nhut Air 
Base, and that during the five or six days he spent there, 
there was a rocket attack on the facility, which was close 
enough to shake his building.  In addition, he saw a bus that 
was hit by a rocket.  Shortly after his arrival at his duty 
station, Nha Trang, there was a mortar attack less than 100 
feet from his barracks.  About two buildings down from his, 
an engineer unit was hit, killing two soldiers.  He performed 
perimeter guard duty during his stay at Nha Trang, and a 
youth trying to come over the fence one night was killed.  He 
also recalled that there had been small arms fire, although 
not directed at him.  In addition, his work as a power 
generator mechanic took him away from the base at times to 
work on communication units.  He had to go to An Khe on 
several occasions, which was hit with rockets and mortars 
during his stay.  He got caught in small arms fire on one 
occasion when traveling between Nha Trang and Cam Ranh Bay.  
While in Cam Ranh Bay to pick up supplies, he saw body bags 
stacked up by an airplane, which disturbed him.  In addition, 
he was hospitalized for tonsillitis in Nha Trang, and saw 
many severely wounded patients.  Traveling through the 
countryside, he also saw dead and maimed Vietnamese.  On his 
way out of Vietnam, the air base at Saigon, Tan Son Nhut, was 
again attacked.    

At his other hearings in January and September 1998, the 
veteran reported the same or similar events as stressors.  
However, in order to submit this evidence to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), the 
veteran must provide more detailed information regarding the 
dates and locations of these events.  To assist him in his 
recollections, he is informed that personnel records reflect 
the veteran's Vietnam service as extending from July 3, 1969, 
through July 2, 1970, and that he was assigned to the Nha 
Trang Signal Battalion beginning July 13, 1969; the U.S. Army 
Auto Data Message Switching Center at Nha Trang effective 
July 16, 1969; and to the USASTRATCOM Signal Company, Nha 
Trang, effective March 1, 1970.  With regard to several lay 
statements submitted in September 1998, the personnel records 
document that the veteran was assigned to the Nha Trang 
Signal Battalion (Provisional), and do not reflect that the 
veteran served in the 459th Signal Battalion, also at Nha 
Trang during that time period.  According to the VIETNAM ORDER 
OF BATTLE, S. Stanton (U.S. News Books, 1981), the combined 
strength of these two battalions at Nha Trang during the 
approximate time the veteran was in Vietnam was about 1,000 
individuals.  

Upon receipt of such information from the veteran, the 
USASCRUR should be contacted to provide further information 
concerning any specifically described incidents.  Thereafter, 
the veteran should be afforded an examination to determine 
whether he has PTSD related to any verified incidents, the 
diagnosis to conform with DSM-IV.  See 38 C.F.R. §§ 3.304, 
4.125 (1999).  

The veteran also contends that one of the stressors occurred 
while he was hospitalized for tonsillitis in Nha Trang.  
However, the available service medical records do not include 
any records that may have been compiled while he was in 
Vietnam.  Accordingly, the RO should request the veteran's 
Vietnam service medical records from the National Personnel 
Records Center (NPRC), to specifically include the report of 
a hospitalization at Nha Trang for tonsillitis.  

In addition, in August 1998, the veteran's representative 
submitted a statement which included the following:  "The 
veteran has submitted reports from Dennis Boyer, an expert in 
PTSD.  Dr. Boyer has clearly opined [sic] that the veteran 
suffers from PTSD.  He had linked his PTSD up to his 
stressors incurred in Vietnam."  However, a review of the 
evidence discloses that the only report of record from Dennis 
Boyer, dated in July 1997, is a vocational assessment, which 
identifies Dennis Boyer as a "psychological examiner," and 
does not make any reference to the veteran having PTSD, or to 
himself having any expertise in that area.  Thus, the 
veteran's representative must be informed that VA does not 
have the report referred to in his August 1998 correspondence 
to the RO.  He should be provided an opportunity to submit 
such report.  

Turning to the issues of service connection for nicotine 
dependence and chronic obstructive pulmonary disease, the 
veteran contends that he developed nicotine dependence in 
service, and, as a result, subsequently developed chronic 
obstructive pulmonary disease.  Although recently enacted 
legislation prohibits service connection for a disability 
first manifested after service (or after an applicable 
presumptive period) on the basis that it resulted from 
disease attributable to the use of tobacco products by a 
veteran during service, this statute only applies to claims 
filed after June 9, 1998.  38 U.S.C.A. § 1103 (West Supp. 
1999).  The instant claim was filed in May 1998; as such, the 
claim must be considered under the law that existed prior to 
June 9, 1998.  

Under that legal authority, service connection may be granted 
for disease resulting from tobacco use in the line of duty 
during active service.  VAOPGCPREC 2-93 (Jan 13, 1993).  In 
addition, if the veteran develops nicotine dependence during 
service, and that nicotine dependence is considered to be a 
proximate cause of disability manifested after service, 
service connection on a secondary basis may be granted.  
VAOPGCPREC 19-97 (May 13, 1997).  However, the burden is on 
the veteran to submit medical evidence of a plausible nexus 
between in-service smoking and subsequently developing lung 
disease.  Davis v. West, 13 Vet.App. 178, 183 (1999).  
Moreover, the presence of "nicotine dependence is a medical 
question that must be answered by a medical opinion or 
diagnosis."  Davis, at 184.  Thus, for a well-grounded 
claim, there must be evidence of (1) tobacco use in service 
(lay evidence) and/or nicotine dependence (medical evidence) 
in service, (2) current disability (medical evidence), and 
(3) a nexus between tobacco use in service and/or nicotine 
dependence and current disability (medical evidence).  See 
Davis; Caluza v. Brown, 7 Vet. App. 498 (1995).  

Although VA has a duty to assist the veteran in the 
development of a well-grounded claim, "absent the submission 
and establishment of a well-grounded claim, [VA] cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim."  Morton.  In general, therefore, it 
must first be determined whether the veteran has met his 
initial obligation of submitting evidence of a well-grounded 
claim; that is, one which is plausible.  38 U.S.C.A. § 
5107(a); Epps.  

Nevertheless, the Court has identified a duty, under 
38 U.S.C. § 5103(a) (West 1991), which arises prior to a 
determination as to whether the claim is well-grounded, to 
notify a claimant of the evidence what is necessary to 
complete an application.  Robinette v. Brown, 8 Vet.App. 69 
(1995).  Where the claimant references other known and 
existing potentially relevant evidence, he must be informed 
that such evidence is necessary to complete his application.  
Id., at 80.  VA records are considered to be constructively 
of record; accordingly, the RO must obtain any such records 
of VA treatment.  See Dunn v. West, 11 Vet.App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In this 
case, the veteran testified at his hearing before the 
undersigned that he had been diagnosed with emphysema, due to 
cigarette smoking, at a VA facility about 10 to 12 years ago.  
Although numerous record requests have failed to elicit any 
such report, an Agent Orange protocol examination in November 
1987 did show granulomatous diseases on a chest X-ray.  
However, as noted above, for current disability, symptoms 
must be present at the time the claim is filed.  Gilpin.  
Subsequent chest X-rays have been normal.  However, at his 
hearing, the veteran testified that he had an appointment 
scheduled for March 24, 2000, for his complaints of breathing 
difficulties.  The report of this consultation is thus 
potentially relevant to issue on appeal, and must be 
obtained.  In addition, the VA medical records from September 
1997 to the present should be obtained.  

The issue of entitlement to service connection for migraine 
headaches, claimed secondary to PTSD, cannot be decided prior 
to a decision on the issue of service connection for PTSD.  
Likewise, the issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability is inextricably intertwined with the service 
connection issues.  In this regard, at the RO hearing in 
September 1998, the veteran's representative stated that the 
veteran's "service related" disabilities in combination, 
including PTSD, emphysema, headaches and hearing loss, 
prevented him from employment.  Consequently, these issues 
must be held in abeyance pending appellate development of the 
related issues.  

Finally, the RO is advised that the Court has found that a 
remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
his discharge from active duty service.  
All VA medical records identified by the 
veteran should be obtained pursuant to 
established procedures.  With regard to 
VA medical records, the Board is 
particularly interested in those records 
from the mental health hygiene clinic 
dated from September 1997 to the present, 
to specifically include the report of an 
outpatient treatment note dated on or 
about March 24, 2000, which was to have 
evaluated breathing problems, and any 
subsequent follow-up records.  The RO 
should request the veteran's 
authorization to release any indicated 
private medical records to the VA.  Upon 
receipt of his signed authorization(s) 
for such records, the RO should attempt 
to obtain copies of any non-VA treatment 
records identified by the veteran.  All 
treatment records obtained as a result of 
this inquiry should be associated with 
the claims folder.

2.  The veteran's representative should be 
informed that the file does not contain a 
statement from Dennis Boyer opining that 
the veteran suffers from PTSD due to 
Vietnam stressors, as referred to in his 
August 1998 correspondence to the RO.  He 
should be invited to submit such report, 
since the only statement of record from a 
Dennis Boyer is a vocational assessment 
which does not mention PTSD.  

3.  The RO should contact NPRC in order to 
make another request for additional 
administrative and service medical records 
that might exist pertaining to the veteran 
during the time that he was in Vietnam, 
from July 1969 to July 1970, to include 
any records that could corroborate the 
alleged hospitalization for tonsillitis at 
Nah Trang.

4.  In addition to the above, the RO 
should contact the veteran and asked him 
to submit a written statement detailing 
his claimed inservice stressors, 
including those for which he provided 
testimony at his hearing before the 
undersigned, as well as at his other 
hearings. The veteran is hereby advised 
that a meaningful research of his 
stressors will require him to provide to 
the best of his recollection, the 
following information, as to each claimed 
stressor:  (1) the details of the 
incident; (2) the veteran's proximity to 
the incident; (2) the date such incident 
occurred; (3) where such incident 
occurred; (4) the unit to which he was 
assigned at the time; (5) whether he was 
temporarily assigned elsewhere at the 
time, e.g., hospitalized; and (6) the 
names of any other personnel involved, 
either as witnesses or casualties.  To 
assist in his recollections, he is 
referred to the contents of the REMAND 
above which details some of his personnel 
records. The veteran is hereby advised 
that vague accounts of alleged stressors 
without specific details, dates, names, 
etc., will not provide a sufficient basis 
to further investigate his stressors for 
purposes of his claim.

5.  After the aforementioned statement is 
obtained, and if deemed necessary based on 
the quality and substance of the 
information provided by the veteran, the 
RO should forward all the above 
information to U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia  22150-3197 with a request for a 
search of any information in their 
possession that would assist in 
corroborating the stressful events claimed 
by the veteran.  Any USASCRUR report or 
response obtained as a result of this 
inquiry should be thereafter associated 
with the claims folder.

6.  After the above development is 
completed, the RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination to determine the 
diagnosis(es) of all psychiatric 
disorders that are present and to 
determine whether the veteran actually 
has PTSD due to established inservice 
stressors and in accordance with the 
diagnostic criteria set forth in DSM-IV.  
The claims file, to include all the newly 
obtained evidence, and a copy of this 
REMAND, must be forwarded to and reviewed 
by the psychiatrist prior to the 
examination.  The examiner should 
indicate in the examination report that 
this has been accomplished.  This 
examination, only if feasible, should be 
conducted by a psychiatrist who has not 
previously examined, evaluated or treated 
the veteran.  The diagnosis(es) must be 
based on examination findings, all 
available medical records, complete 
review of comprehensive testing for PTSD, 
and any special testing deemed 
appropriate.  A multiaxial evaluation 
based on the current DSM-IV diagnostic 
criteria is required.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record was sufficient to produce PTSD; 
and (2) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record and found 
sufficient to produce PTSD by the 
examiner.  In addition, the examiner must 
comment on the approximate date of onset 
and etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record.  A complete rationale for all 
opinions expressed must be provided.  The 
copy of the examination report and all 
completed test reports should thereafter 
be associated with the claims folder.

7.  In addition, the RO should schedule 
the veteran for appropriate VA 
examinations for the purpose of 
addressing the nature and etiology of the 
migraine headaches and respiratory 
disorders for which service connection is 
being sought.  The RO should forward the 
entire claims file along with a copy of 
this remand to the examining 
physician(s), in order to evaluate the 
veteran's present condition relative to 
migraine headaches and the respiratory 
disorder claimed as secondary to tobacco 
use/dependence and discuss his pertinent 
medical history related to each, 
including the approximate date of onset 
of each disorder that is diagnosed.  The 
examiner(s) should also discuss any other 
affirmative evidence that would indicate 
that the veteran is not suffering from 
one or more of these disorders.  If an 
examiner determines that additional 
examinations are necessary to properly 
respond to the specific opinions 
requested, such examinations should be 
promptly scheduled and conducted, and the 
RO must ensure that any reports generated 
therefrom are associated with the claims 
folder.  All medical opinions must be 
based on a thorough and careful review of 
all the evidence contained in the claims 
folder.

Additionally, and in connection with the 
examination of the respiratory disorder, 
the RO should specifically request that 
the specialist undertake a longitudinal 
review of the veteran's medical records 
and render an opinion as to the 
relationship, if any, between any 
adequately established history of 
cigarette smoking in service, and any 
diagnosed lung disorder. The medical 
opinion should include a discussion by 
the physician of any pertinent medical 
studies on the subject of nicotine 
dependence and smoking and smoking-
related diseases.  This opinion should be 
based on a thorough and careful review of 
all the evidence contained in the claims 
folder.

8.  The veteran must be given adequate 
notice of any requested examinations, and 
he is hereby advised that his failure to 
report for any scheduled examination or a 
failure to cooperate with the development 
of his claim could result in an adverse 
decision.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).  If he fails to report 
for an examination or fails to cooperate 
with the development of his claim, that 
fact should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

9.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
examination reports to ensure that they 
are in compliance with the directives of 
this REMAND.  If any report is deficient 
in any manner, it must be returned to the 
author for corrective action.

10.  After completion of the above, the 
RO should readjudicate the issues on 
appeal, with consideration given to all 
of the evidence of record, including any 
additional medical evidence obtained 
pursuant to this remand.  With regard to 
the claim for service connection for 
PTSD, the RO should consider the revised 
version of 38 C.F.R. § 3.304(f), as 
alluded to above.  The readjudication of 
the tobacco use claim should be addressed 
pursuant to the General Counsel's holding 
in VAOPGCPREC 19-97, as alluded to above 
in this remand.  Should the veteran be 
awarded service connection for one or 
more disorders, the RO should then 
readjudicate the claim seeking a total 
disability rating on the basis of 
individual unemployability. In 
adjudicating the claims, the RO should 
consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b).  If the 
evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).   
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The claims folder should then be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this REMAND are to obtain 
additional information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

  


 



